Case 1:21-cv-06442-RLY-TAB Document 5 Filed 05/24/21 Page 1 of 3 PageID #: 50

                                                                                             FILED
                                    UNITED STATES JUDICIAL PANEL                             05/24/2021
                                                 on
                                     MULTIDISTRICT LITIGATION                          U.S. DISTRICT COURT
                                                                                   SOUTHERN DISTRICT OF INDIANA
                                                                                       Roger A.G. Sharpe, Clerk

 IN RE: COOK MEDICAL, INC., IVC FILTERS
 MARKETING, SALES PRACTICES AND PRODUCTS
 LIABILITY LITIGATION                                                                             MDL No. 2570



                                        (SEE ATTACHED SCHEDULE)



                             CONDITIONAL TRANSFER ORDER (CTO −143)



 On October 15, 2014, the Panel transferred 13 civil action(s) to the United States District Court for the
 Southern District of Indiana for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. §
 1407. See 53 F.Supp.3d 1379 (J.P.M.L. 2014). Since that time, 428 additional action(s) have been transferred
 to the Southern District of Indiana. With the consent of that court, all such actions have been assigned to the
 Honorable Richard L. Young.

 It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
 actions previously transferred to the Southern District of Indiana and assigned to Judge Young.

 Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict Litigation,
 the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the Southern District of
 Indiana for the reasons stated in the order of October 15, 2014, and, with the consent of that court, assigned to
 the Honorable Richard L. Young.

 This order does not become effective until it is filed in the Office of the Clerk of the United States District
 Court for the Southern District of Indiana. The transmittal of this order to said Clerk shall be stayed 7 days
 from the entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7−day
 period, the stay will be continued until further order of the Panel.



                                                            FOR THE PANEL:

                            May 24, 2021


                                                            John W. Nichols
                                                            Clerk of the Panel
Case 1:21-cv-06442-RLY-TAB Document 5 Filed 05/24/21 Page 2 of 3 PageID #: 51




  IN RE: COOK MEDICAL, INC., IVC FILTERS
  MARKETING, SALES PRACTICES AND PRODUCTS
  LIABILITY LITIGATION                                                         MDL No. 2570



                      SCHEDULE CTO−143 − TAG−ALONG ACTIONS



    DIST       DIV.     C.A.NO.     CASE CAPTION


  CALIFORNIA EASTERN

    CAE         1       21−00653    McGee v. Cook Incorporated, et al. 1:21-cv-6442-RLY-TAB

  CALIFORNIA NORTHERN

    CAN         5       21−02913    Souza v. Cook Incorporated et al     1:21-cv-6443-RLY-TAB

  COLORADO

     CO         1       21−01183    Plagainos v. Cook Incorporated et al 1:21-cv-6444-RLY-TAB

  GEORGIA NORTHERN

    GAN         1       21−01533    Ferguson v. Cook Incorporated et al 1:21-cv-6445-RLY-TAB

  NEW JERSEY

     NJ         1       21−09155                             1:21-cv-6446-RLY-TAB
                                    ABDULLAH v. COOK INCORPORATED  et al

  NEW YORK EASTERN

    NYE         1       21−01982    Stewart v. Cook Incorporated et al   1:21-cv-6447-RLY-TAB
  NEW YORK WESTERN

    NYW         1       21−00527    Scott v. Cook Incorporated et al     1:21-cv-6448-RLY-TAB

  OHIO SOUTHERN

    OHS         3       21−00118    Miliner v. Cook Group Incorporated et1:21-cv-6449-RLY-TAB
                                                                          al

  SOUTH CAROLINA

     SC         6       21−01363    Bevins v. Cook Incorporated et al    1:21-cv-6450-RLY-TAB

  UTAH

     UT         2       21−00226    Russell v. Cook Incorporated et al   1:21-cv-6451-RLY-TAB

  WEST VIRGINIA NORTHERN
Case 1:21-cv-06442-RLY-TAB Document 5 Filed 05/24/21 Page 3 of 3 PageID #: 52


    WVN        5       21−00055     Butler v. Cook Incorporated et al   1:21-cv-6452-RLY-TAB
